Title: To Benjamin Franklin from Philip Hancock, 19 August 1778
From: Hancock, Philip
To: Franklin, Benjamin


Most Honored Sir
Amsterdam Augast 19; 1778
As you have Been so good to Premitt Me to have the Honour to Pay you a Visit, Thought it my Duty to Aquint you that I Set out from hence in Two or Three Days. Would Have Come Amatley [immediately] on Recipt of your Letter To Mr. Le Grand only waits for the Arivell of the Englesh Post By which I Expect to Recive Some Letters. Mr. Le Grands Behavour to Me has not Onley Been that of a Gentleman But a friend. I am with Due Respect your Excenelecy’s Most Obedient Servent
Philip Hancock
 
Addressed: Honnourable Benjn. Franklin parries
Endorsed: P. Hancock
